This is an original action for alternate writ of mandate against the judge of the Vigo Circuit Court. The petition has been drafted by petitioner without benefit of counsel, and it is with great difficulty that we are able to obtain the substance of his complaint. Apparently the petitioner was convicted of some crime in Cause No. 16572 entitled the State of Indiana v. Thomas C. Crawford, after which he filed a petition with the Vigo Circuit Court to obtain, as a poor person, a transcript of the record and counsel for appeal. This petition was filed June 20, 1947. Petitioner now seeks to have this court mandate the trial court to furnish him, as a poor person, with counsel and transcript for appeal.
The petition here does not allege the date of his conviction, but it must have been prior to June 20, 1947, *Page 602 
the time petitioner's original request was made to the 1.  trial court. His regular time for appeal has expired. Rule 2-2; Smith v. State (1939), 215 Ind. 276, 19 N.E.2d 549. There are no facts alleged to entitle the petitioner to any remedy under § 5 of ch. 189 of the 1947 Acts.
Since his original time for appeal has expired, petitioner's remedy is through the Public Defender, who is now authorized to represent him if he has any meritorious cause for the consideration of this court. See ch. 38 of the 1945 Acts [§ 13-1402, Burns' 1942 Replacement (Supp.)].
The petition is further insufficient in that there are no "certified copies of pleadings, orders and entries pertaining to the subject matter" either set out in the petition or made 2.  exhibits thereto as required by Rule 2-35 of this court.  State ex rel. Talkington v. Hoffman, Judge (1947),ante, p. 475, 76 N.E.2d 252.
Petition is hereby denied.
NOTE. — Reported in 77 N.E.2d 123.